Citation Nr: 1641181	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  09-17 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent disabling for degenerative disc disease of the cervical spine.

2.  Entitlement to an effective date prior to July 13, 2011, for the grant of an evaluation of 30 percent disabling for degenerative disc disease of the cervical spine.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from May 1944 to June 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In relevant part, in a December 2013 rating decision, the RO granted an evaluation of 30 percent for degenerative disc disease of the cervical spine, effective July 20, 2011.  The Veteran subsequently perfected an appeal of this issue.  Thereafter, in February 2015 the Board remanded the issue for additional development.  In a July 2014 rating decision, the RO changed the effective date for the 30 percent rating for the cervical spine disability to July 13, 2011.  The Veteran subsequently perfected an appeal of this issue.

The issues of entitlement to service connection for headaches and entitlement to special monthly compensation have been raised by the record in a July 2013 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The record includes a February 2015 substantive appeal from the Veteran's representative that pertains to an appeal from a December 2013 rating decision that increased the rating for posttraumatic stress disorder (PTSD) from 50 to 100 percent, on a schedular basis, effective July 20, 2011; however, the Board finds that issue is not on appeal.  

In a March 2007 Board decision that addressed the Veteran's appeal from an April 2000 rating decision, a 50 percent rating for PTSD was granted.  In a June 2007 rating decision, the RO implemented the Board's decision and assigned the 50 percent rating, effective August 13, 1999.  The Veteran appealed the Board's March 2007 decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2009 Memorandum Decision, the Court vacated the Board's decision as to the question of an increased rating for PTSD on an extraschedular basis only.  Thus, the issue of entitlement to a rating in excess of 50 percent for PTSD on a schedular basis was final.  

In a February 2015 decision, the Board noted the interim December 2013 rating decision that granted the 100 percent rating for PTSD effective from July 20, 2011, and denied the claim for an evaluation in excess of 50 percent prior to that date, on an extraschedular basis.  The Veteran did not appeal the February 2015 Board decision and it is final.  Given the prior Court decision that affirmed the Board denial of the claim for a rating in excess of 50 percent on a schedular basis, the issue of entitlement to a rating in excess of 50 percent prior to July 20, 2011, on any basis is final.  The proper course of action to disagree with the effective date of the 100 percent rating was to appeal the February 2015 Board decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  At no point during the period on appeal did the Veteran's cervical spine disability manifest unfavorable ankylosis or result in incapacitating episodes.

2.  Factual entitlement to an evaluation of 30 percent for degenerative disc disease of the cervical spine did not arise until July 13, 2011.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent disabling for degenerative disc disease of the cervical spine have not been met.  38 U.S.C.A. §§ 1154 (a), 1155, 5107(b) (West 2014); 38 C.F.R §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2015).

2.  The criteria for an effective date prior to July 13, 2011, for the grant of an evaluation of 30 percent for degenerative disc disease of the cervical spine have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.157, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The Veteran was not provided adequate notice prior to the rating decision denying an evaluation in excess of 30 percent for degenerative disc disease of the cervical spine.  However, appropriate notice was provided in the July 2014 Statement of the Case and the claim was readjudicated in a March 2016 Supplemental Statement of the Case.  With regard to the claim for an earlier effective date for the award of a 30 percent evaluation for degenerative disc disease of the cervical spine, this represents a downstream issue and, therefore, additional notice is not required.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The duty to assist has also been met and appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained and associated with the claims file.  The Board acknowledges that notes in the claims file indicate that the Veteran was admitted to the VA from a nursing home in May 2016, discharged from VA in June 2016 to a nursing home, and admitted to VA in July 2016 for dementia and posttraumatic stress disorder.  As the most recent admission to the hospital specifies that it was for treatment for a disability unrelated to the disability currently on appeal, the Board finds it unnecessary to obtain these treatment records prior to adjudicating the claim.

In February 2015 the Board remanded the claims in part for the Veteran to be afforded a VA medical examination regarding the current severity of his degenerative disc disease of the cervical spine.  A request for a VA medical examination was entered in January 2016; however, this request was cancelled after communication with the Veteran's spouse who indicated that the Veteran was in poor physical condition and unable to attend any appointments.  Thus, the Board finds that there has been substantial compliance with the directive.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

II.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  See 38 C.F.R. § 4.45.  Determination of whether the application of sections 4.40 and 4.45 entitles the Veteran to an increased rating for his disabilities requires factual findings as to the extent to which the Veteran's pain and weakness cause additional disability beyond that reflected in the measured limitation of motion.  DeLuca, 8 Vet. App. 202.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks an evaluation in excess of 30 percent for degenerative disc disease of the cervical spine, which is currently rated under Diagnostic Code 5242, for "degenerative arthritis of the spine."  38 C.F.R. § 4.71a.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  Id.

There are several notes set out after the diagnostic criteria.  Associated objective neurologic abnormalities are to be rated separately under an appropriate Diagnostic Code and unfavorable ankylosis is defined for VA compensation purposes.  Unfavorable ankylosis is a condition in which the entire cervical spine is fixed in flexion or extension and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Note 1: For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The Veteran was afforded a VA medical examination in July 2011.  The examination revealed the Veteran's head position to be normal.  Flexion was limited to 10 degrees.  There was objective evidence of pain on active range of motion.  There was no additional limitation with repetitive motion.  Reflex examination was hypoactive at the biceps, triceps, brachioradialis, and finger jerk bilaterally.  Sensory examination was normal bilaterally for the upper extremities.  Motor examination was normal for elbow flexion, elbow extension, wrist flexion, wrist extension, finger flexion, finger abduction, and thumb opposition bilaterally.  X-ray of the cervical spine revealed minor abnormality.  The Veteran was diagnosed with degenerative disc disease of the cervical spine.  The Veteran had difficulty with any range of motion at the neck such as looking up or down or behind himself.

In an August 2013 vocational assessment, it was noted that the Veteran was not able to move or rotate his head due to a neck problem.

VA treatment records during the period on appeal reveal complaints of and treatment for neck pain.  In addition, the VA treatment records reveal notations of cranial nerves 2 to 12 intact with no deficits.

The Veteran's spouse reported in February 2016 that the Veteran was unable to care for himself and was bed ridden.  However, treatment records do not reveal any incapacitating episodes where bed rest was prescribed by a provider due to his neck disability.

Entitlement to an evaluation in excess of 30 percent disabling for degenerative joint disease of the cervical spine is not warranted.  Although an August 2013 vocational assessment revealed that the Veteran was not able to move or rotate his head due to a neck problem, during the entire period on appeal there was no evidence of unfavorable ankylosis or inacapacitating episodes requiring prescribed bed rest.  There is also no evidence of  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Thus, entitlement to an evaluation in excess of 30 percent is denied.

The Board has considered whether the Veteran's cervical spine disability warrants separate compensable evaluations for associated neurological disabilities.  However, during the period on appeal the Veteran's cervical spine disability does not manifest compensable neurological symptoms.  Although reflex examination in July 2011 was hypoactive in the at the biceps, triceps, brachioradialis, and finger jerk bilaterally, sensory and motor examination were normal.  The Veteran was not diagnosed with any neurological disorder associated with his cervical spine disability.  Subsequently, cranial nerve examination was intact with no deficits.  Therefore, entitlement to separate compensable neurological evaluations is denied.

The discussion above reflects that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected disability.  The Veteran's disability is manifested by limitation of motion and painful motion.  These impairments are contemplated by the rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

III.  Effective Date

Except as otherwise provided, the effective date for the assignment of an increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

The applicable statute specifically provides that the effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if an application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2). 

However, if the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of the claim.  In a case where the increase became ascertainable after the filing of the claim, then the effective date would be the date of increase.  See generally Harper v. Brown, 19 Vet. App. 125 (1997).

Effective March 24, 2015, VA amended its regulations regarding claims. The amendment requires claims to be filed on standard forms, eliminates constructive receipt of claims, and eliminates informal claims. See 79 Fed. Reg.  7660 (Sept. 25, 2014).  This includes eliminating the provisions of 38 C.F.R. § 3.157 which allowed for VA reports of hospitalization or examination and other medical records which could be regarded as informal claims for increase. Id.  

Here, the claim on appeal was filed before March 24, 2015 so the Board has included analysis as to informal claims, including via 38 C.F.R. § 3.157.

A claim or application means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit. 38 C.F.R. § 3.1. 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151(a) (2015). 

Effective prior to March 2015, and applicable to this case, is the regulation that provided that communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  38 C.F.R. § 3.155(a) (2015).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. Id.  Such informal claim must identify the benefit sought. Id.  

Also effective prior to March 2015, and thus in place during the course of the claims and appeal before the Board was 38 C.F.R. § 3.157.  This provided that once a formal claim for compensation has been allowed, the date of receipt of a report of examination or hospitalization by VA would be accepted as the date of receipt of a claim when such reports relate to examination or treatment for a disability for which service connection has previously been established would be accepted as an informal claim for increased benefits.  What would be considered an examination was not defined other than to be construed as a claim there had to be an identifiable examination and it must show that the disability had worsened.  See Massie v. Shinseki, 25 Vet. App. 123 (2011).  On appeal, the U.S. Court of Appeals for the Federal Circuit, affirmed and explained that there must be an identifiable date for the examination or examinations.  See Massie v. Shinseki, 724 F.3d 1325 (Fed. Cir. 2013). 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156 (b). 

The Veteran seeks entitlement to an effective date prior to July 13, 2011, for the grant of an evaluation of 30 percent disabling for degenerative disc disease of the cervical spine.

In an October 2010 decision, the Board denied entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the cervical spine prior to June 7, 2005, and in excess of 20 percent thereafter.  However, the Board remanded a claim of entitlement to at total disability rating based on individual unemployability (TDIU) for the Veteran to be afforded a VA a medical examination.  The Board requested that the examiner discuss whether the Veteran's service-connected cervical spine disability would by itself or in concert with other service-connected disabilities prevent him from securing gainful employment.  The Veteran did not appeal the October 2010 Board decision with regard to the evaluation of his cervical spine disability to the Court.  Thus, the Board decision is final.  38 C.F.R. § 20.1100.

On July 13, 2011, in conjunction with the development ordered in the October 2010 remand with regard to the claim for TDIU, the Veteran was afforded a VA spine examination.  Based upon the finding of this examination that the Veteran's cervical spine was limited in motion to 10 degrees of forward flexion, the RO granted an evaluation of 30 percent disabling, initially effective July 20, 2011, and later amended to July 13, 2011.  

During the period from October 2010 to July 2011 the Veteran's treatment records reveal that the Veteran was treated for cervical spine pain but there is nothing in those records that could be considered an informal claim.  Further, during this period, there is no evidence that the Veteran's cervical spine disability manifested symptoms of flexion limited to 15 degrees or less or favorable ankylosis.  

As it is not factually ascertainable that the Veteran is entitled to an evaluation of 30 percent disabling for degenerative disc disease of the cervical spine during the period from October 2010 to July 13, 2011, an effective date prior to July 13, 2011, is denied.


ORDER

Entitlement to an evaluation in excess of 30 percent disabling for degenerative disc disease of the cervical spine is denied.

Entitlement to an effective date prior to July 13, 2011, for the grant of an evaluation of 30 percent disabling for degenerative disc disease of the cervical spine, is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


